Opinion

PER CURIAM.
This appeal arises out of an action to enforce a foreign judgment rendered against the defendant, Center IMT, Inc., in the commonwealth of Massachusetts. On appeal, the defendant claims that the trial court improperly rendered summary judgment in favor of the plaintiff, Cummings Properties, LLC, by (1) disregarding the defendant’s rights to due process in the Massachusetts action,1 (2) concluding that the misstatements in the plaintiffs complaint were not significant2 and (3) disregarding certain purported procedural *140defects in the present action. We affirm the judgment of the trial court.
Summary judgment “shall be rendered forthwith if the pleadings, affidavits and any other proof submitted show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law.” Practice Book § 17-49.
On August 12, 2009, in the commonwealth of Massachusetts, the plaintiff obtained a judgment against the defendant in the principal amount of $183,511.21.3 The defendant appeared in that case. On February 23, 2010, the plaintiff commenced an action in Connecticut to enforce the Massachusetts judgment and secured a stipulated prejudgment order. The defendant filed an appearance but did not answer the plaintiffs complaint. On October 29, 2010, the plaintiff filed a motion for summary judgment, pursuant to General Statutes § 52-607, to which it attached the Massachusetts judgment. The court summarily granted the motion for summary judgment on January 24, 2011, stating: “The foregoing, having been considered by the Court, is hereby: ORDER: GRANTED [General Statutes §] 52-604; Misstatements as to parties in complaint not significant.”
The judgment is affirmed.

 The defendant claims that the Massachusetts judgment is improper because the defendant was not registered to do business in the commonwealth and therefore the Massachusetts court lacked personal and subject matter jurisdiction.


 The complaint in the present action erroneously alleged that the defendant was the lessee, not the guarantor of the subject lease.


 The plaintiff secured a judgment against the lessee and the guarantor of the lease. The defendant in this action is the guarantor of the lease.